DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s amendment filed on 9/20/2021.
Claims 1-8, 10-12, 14, 49-54 are pending.
	Claims 9, 13, 15-48 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the newly added claimed elements filed on 9/20/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 was filed after the mailing date of the Non Final Office Action on 3/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97, except the lined through document because the lined through document of 2007/124208 with name of Schachter et al. is not found.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
In view of the amendment filed, the objection as set forth in the previous office action is hereby withdrawn.

Claim Rejections - 35 USC § 101
In view of the amendment filed, the rejections as set forth in the previous office action is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 54 recites the limitation "wherein an id".  There is insufficient antecedent basis for this limitation in the claim. Also it is unclear what is “id” in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 1-8, 10-12, 14, 49-54 rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Stefik et al (Pub NO. US 2009/0100043, hereinafter Stefik).
Stefik is previously cited in the Notice of References Cited. 

With respect to claim 1, Stefik discloses a computer implemented method for creating a user-augmented index (Abstract), the method including: 
receiving information identifying data ([0009-0011], [0025-0035], [0046] [0052],,Fig 3-4: receiving different types of data, including and not limited to different types of digital printed material data, community information data, topic data, user data etc.); 
receiving a first user-created category for the data from a first device associated with a first user, the first user-created category comprising a category created by the first user to index the data (the first user-created category comprising a category created by the first user to index the data indicates descriptive material for describing what the user-created category is being used for, which may not necessary carry much patentable weight for directed to a type of information and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4: receive a 1st user-created category from 1st user via 1st user device, such as an expert or an sharing user who creates the category to index the data of a subject area); 
receiving a first user-designated value for the first user-created category from the first device associated with the first user ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 1st user designate value, e.g. a value for an user created topic, or an vote for the topic, from the 1st device the 1st user is using); 
associating the data, the first user-created category, and the first user-designated value together in a data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: associating the data, 1st created category and the  value  in a data entry of the community index, such as evergreen index that represents user augmented index with information of user input and topic management); 
after associating the data, the first user-created category, and the first user-designated value, receiving a second user-created category for the data from a second device associated with a second user, the second user-created category comprising a category created by the second user to index the data ([0010-0011], [0031], [0053-0054], [0059], [0062], Fig 3-4: after associating the data, receive a 2nd  user-created category from 2nd  user via 2nd  user device, such as another expert or another creates or vote the category to index the data, as the community is being built with more user input from users of the community over time, such that the input from the 2nd user occurs after the 1st  user association); 
receiving a second user-designated value for the second user-created category from the second device associated with the second user ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 2nd user designate value, e.g. a value for another user created topic, or an vote for the topic, from the 2nd device the 2nd user is using); 
([0032], [0053-0054], [0059], Fig 4-5: associating the data, 2nd created category and the  value  in a data entry of the community index since the community include input from a plurality of users, including the 2nd user); -2-O'TOOLE Appl. No. 16/340,226 
after associating the second user-created category and the second user-designated value with the data entry, receiving a third user-designated value for the first user-created category from a third device associated with a third user ([0011], [0031], [0047], [0053], [0056], [0059], [0062],  [0072], Fig 3-5: The community index is collectively created and evolved through the domain experts who shepherding the topics and by the members of the community who/rank the index, which indicates the association is being before at least by the experts on the category before receiving the 3rd user designate value, e.g. a value for 3rd user  who votes for the 1st category, from the 3rd device that the 3rd  user is using  The community having a plurality of users, including the 3rd user); 
associating the third user-designated value for the first user-created category with the data entry in the user-augmented index ([[0011],([0032], [0051],  [0053-0054], [0059], Fig 4-5: associating the data, 1st created category and the  value  in a data entry of the community index since the community include input from a plurality of users including the 3rd user); -2-O'TOOLEAppl. No. 16/340,226 
after associating the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user-designated value in the user-augmented index, receiving a query from an external device ([0032], [0053], [0071], [0075]: after characterizing the community index by associating the data and input from multiple user with respect to the community index, receive a query request from an external device of a newcomer); 
([0071-0073], [0075]: searching the community index to identify relevance entry); and 
providing a response to the query based on the identified one or more entries in the user- augmented index ([0074-0075], [0084], Fi g8-10: provide a response as query results are being provided using the community index).

With respect to claim 2, Stefik further discloses wherein the first user and the second user are members of a social media network platform that includes the user- augmented index (it appears that the term “are” in the claim indicates the elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; [0031], [0059], Fig 3-4: social network with at least one community).

  With respect to claim 3, Stefik further discloses wherein the information identifying data is received from a fourth device associated with a fourth user initiating the data entry into the user-augmented index (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; [0031], [0059], Fig 3-4: the community has a plurality of users, including a 4th user, e.g. another expert or member, that imitating the data try with index creation and/or updating).

With respect to claim 4, Stefik further discloses wherein the data includes at least one of: text, photo, video, audio, a document, or a link (it appears that elements are directed to types of data, which is non-functional descriptive material and not functionally impacting the structure of the claim; [0025-0035], [0046], [0052], Fig 3: different types of data are being received, include text, document etc.).  

	With respect to claim 5, Stefik further discloses wherein the first user- created category is selected from a category list (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; [0029-0031], [0071], Fig 6-8: one of the category/topic from a list). 

With respect to claim 6, Stefik further discloses wherein the first user-created category is received from a text field entry in a user-created category interface in a client application executing on the first device  (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4: category is received via interface of client device).  

With respect to claim 7, Stefik further discloses receiving a first user-created value type for the first user-created category ([0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4: receive a value type for the category, e.g. name, ranking, or vet).  

 With respect to claim 8, Stefik further discloses wherein the first user- designated value is of a first user-created value type (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4: category is value/data type).  

With respect to claim 10, Stefik further discloses receiving interactive information relating to the data; and saving the interactive information with the data entry in the user-augmented index ([0031], [0059], [0062], [0075]: receive info from users of the community and the information is saved at least for collective index creation and evolution).  

With respect to claim 11, Stefik further discloses wherein the interactive information relating to the data entry includes at least one of: a comment, a number of data copies, a geographic location, a submitter, a creation time, a creation date, a rating, a number of views, an associated data entry, changes to the data entry, file size, a link, a tag, a topic of conversation, a price, an associated user group, a file, a permissions parameter, or a vote parameter (the elements are directed to types of data, which are non-functional descriptive material and not functionally impacting the structure of the claim; [0025-0035], [0046], [0052], [0059], [0078], Fig 3: different types of user interaction information, e.g. voting, comments etc.).  

	With respect to claim 12, Stefik discloses a system(Abstract): 
a processor, and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed by the processor, cause the system to (Fig 3-4): 
receive information identifying data ([0009-0011], [0025-0035], [0046] [0052],,Fig 3-4: receiving different types of data, including and not limited to different types of digital printed material data, community information data, topic data, user data etc.); 
(the first user-created category comprising a category created by the first user to index the data indicates descriptive material for describing what the user-created category is being used for, which may not necessary carry much patentable weight for directed to a type of information and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4: receive a 1st user-created category from 1st user via 1st user device, such as an expert or an sharing user who creates the category to index the data of a subject area); 
receive a first user-designated value for the first user-created category from the first device associated with the first user ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 1st user designate value, e.g. a value for an user created topic, or an vote for the topic, from the 1st device the 1st user is using); 
associate the data, the first user-created category, and the first user-designated value together in a data entry in a user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: associating the data, 1st created category and the  value  in a data entry of the community index, such as evergreen index that represents user augmented index with information of user input and topic management); 
after associating the data, the first user-created category, and the first user-designated value, receive a second user-created category for the data from a second device associated with a -5-O'TOOLE Appl. No. 16/340,226 second user, the second user-created category comprising a category created by the second user to index the data ([0010-0011], [0031], [0053-0054], [0059], [0062], Fig 3-4: after associating the data, receive a 2nd  user-created category from 2nd  user via 2nd  user device, such as another expert or another creates or vote the category to index the data, as the community is being built with more user input from users of the community over time, such that the input from the 2nd user occurs after the 1st  user association); 
receive a second user-designated value for the second user-created category from the second device associated with the second user ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 2nd user designate value, e.g. a value for another user created topic, or an vote for the topic, from the 2nd device the 2nd user is using); 
associate the second user-created category and the second user-designated value with the data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: associating the data, 2nd created category and the  value  in a data entry of the community index since the community include input from a plurality of users, including the 2nd user); 
after associating the second user-created category and the second user-designated value with the data entry, receive a third user-designated value for the first user-created category from a third device associated with a third user ([0011], [0031], [0047], [0053], [0056], [0059], [0062],  [0072], Fig 3-5: The community index is collectively created and evolved through the domain experts who shepherding the topics and by the members of the community who/rank the index, which indicates the association is being before at least by the experts on the category before receiving the 3rd user designate value, e.g. a value for 3rd user  who votes for the 1st category, from the 3rd device that the 3rd  user is using  The community having a plurality of users, including the 3rd user); 
associate the third user-designated value for the first user-created category with the data entry in the user-augmented index ([[0011],([0032], [0051],  [0053-0054], [0059], Fig 4-5: associating the data, 1st created category and the  value  in a data entry of the community index since the community include input from a plurality of users including the 3rd user); -
after associating the data, the first user-created category, the first user-designated value, the second user-created category, the second user-designated value, and the third user-designated value in the user-augmented index, receive a query from an external device ([0032], [0053], [0071], [0075]: after characterizing the community index by associating the data and input from multiple user with respect to the community index, receive a query request from an external device of a newcomer); 
search the user-augmented index to identify one or more entries related to the query in the user-augmented index ([0071-0073], [0075]: searching the community index to identify relevance entry); and 
provide a response to the query based on the identified one or more entries in the user- augmented index ([0074-0075], [0084], Fi g8-10: provide a response as query results are being provided using the community index).

With respect to claim 14, Stefik discloses non-transitory computer readable medium storing a computer program that, when executed by a processor, causes the-6-O'TOOLE Appl. No. 16/340,226 processor to execute a method for creating a user-augmented index (Abstract, Fig 3-4), the method comprising:
receiving information identifying data ([0009-0011], [0025-0035], [0046] [0052],,Fig 3-4: receiving different types of data, including and not limited to different types of digital printed material data, community information data, topic data, user data etc.); 
receiving a first user-created category for the data from a first device associated with a first user, the first user-created category comprising a category created by the first user to index (the first user-created category comprising a category created by the first user to index the data indicates descriptive material for describing what the user-created category is being used for, which may not necessary carry much patentable weight for directed to a type of information and not functionally impacting the structure of the claim; [0011], [0031], [0035], [0047], [0053], [0059], Fig 3-4: receive a 1st user-created category from 1st user via 1st user device, such as an expert or an sharing user who creates the category to index the data of a subject area); 
receiving a first user-designated value for the first user-created category from the first device associated with the first user ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 1st user designate value, e.g. a value for an user created topic, or an vote for the topic, from the 1st device the 1st user is using); 
associating the data, the first user-created category, and the first user-designated value together in a data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: associating the data, 1st created category and the  value  in a data entry of the community index, such as evergreen index that represents user augmented index with information of user input and topic management); 
after associating the data, the first user-created category, and the first user-designated value, receiving a second user-created category for the data from a second device associated with a second user, the second user-created category comprising a category created by the second user to index the data ([0010-0011], [0031], [0053-0054], [0059], [0062], Fig 3-4: after associating the data, receive a 2nd  user-created category from 2nd  user via 2nd  user device, such as another expert or another creates or vote the category to index the data, as the community is being built with more user input from users of the community over time, such that the input from the 2nd user occurs after the 1st  user association); 
receiving a second user-designated value for the second user-created category from the second device associated with the second user ([0031], [0047], [0053], [0056], [0059], Fig 3-5: receiving a 2nd user designate value, e.g. a value for another user created topic, or an vote for the topic, from the 2nd device the 2nd user is using); 
associating the second user-created category and the second user-designated value with the data entry in the user-augmented index ([0032], [0053-0054], [0059], Fig 4-5: associating the data, 2nd created category and the  value  in a data entry of the community index since the community include input from a plurality of users, including the 2nd user); -2-O'TOOLE Appl. No. 16/340,226 
after associating the second user-created category and the second user-designated value with the data entry, receiving a third user-designated value for the first user-created category from a third device associated with a third user ([0011], [0031], [0047], [0053], [0056], [0059], [0062],  [0072], Fig 3-5: The community index is collectively created and evolved through the domain experts who shepherding the topics and by the members of the community who/rank the index, which indicates the association is being before at least by the experts on the category before receiving the 3rd user designate value, e.g. a value for 3rd user  who votes for the 1st category, from the 3rd device that the 3rd  user is using  The community having a plurality of users, including the 3rd user); 
associating the third user-designated value for the first user-created category with the data entry in the user-augmented index ([[0011],([0032], [0051],  [0053-0054], [0059], Fig 4-5: associating the data, 1st created category and the  value  in a data entry of the community index since the community include input from a plurality of users including the 3rd user); -2-O'TOOLEAppl. No. 16/340,226 
([0032], [0053], [0071], [0075]: after characterizing the community index by associating the data and input from multiple user with respect to the community index, receive a query request from an external device of a newcomer); 
searching the user-augmented index to identify one or more entries related to the query in the user-augmented index ([0071-0073], [0075]: searching the community index to identify relevance entry); and 
providing a response to the query based on the identified one or more entries in the user- augmented index ([0074-0075], [0084], Fi g8-10: provide a response as query results are being provided using the community index).
  
With respect to claim 49, Stefik further discloses wherein the information identifying data includes a link to an image file, the first user-created category identifies the category of content in the image file and the first user-defined value identifies a name of the content in the image (the elements are directed to types of data, which are non-functional descriptive material and not functionally impacting the structure of the claim; [0025-0035], [0046], [0052], [0047], [0059], Fig 3-5 & 9-10: different types of data, e.g. link to a webpage file , which contains image, and the user created category identify the file and/or element of the file via topic).  

With respect to claim 50, Stefik further discloses wherein the response to the query identifies an image and the memory stores instructions that, when executed by the processor, ([0074-0075], [0084], Fig 3-4 & 8-10: display via provide query result).

With respect to claim 51, Stefik further discloses wherein the first, second and third user designated values are binary values (it appears that the term “is” in the claim elements are directed to non-functional descriptive material and not functionally impacting the structure of the claim, and binary values are merely values, which is data; [0047], [0078], [0059]: values e.g. topic values, voting values etc.).  

With respect to claim 52, Stefik further discloses wherein the memory stores instructions that, when executed by the processor, further cause the system to: receive, from the first device, interactive information -8-O'TOOLE Appl. No. 16/340,226relating to the data, the interactive information including a comment input by the first user about the data, and associating the interactive information with the data in the user-augmented index ([0031], [0059], [0062], [0075]: receive info from users of the community, including user comment which is merely a type of data, and associating the information for collective community/user-augmented index creation and evaluation) .  

With respect to claim 53, Stefik further discloses wherein the interactive information includes a rating entered by the first user for the data (rating is merely a type of information, [0059], [0062], [0075]: a rating, e.g. user ranking and/or voting).  

With respect to claim 54, Stefik further discloses wherein an id for the data in the user-augmented index corresponds to an id for the data in a machine-derived index ([0031], [0057], [0059], Fig 3-6: the community index is correspond to data identification of an index for the data with topic/subject, the community index is created through machine learning), and 
wherein the memory stores instructions that, when executed by the processor, further cause the system to: search the machine-derived index to identify the one or more entries related to the query in the machine-derived index ([0057-0059], [0071-0073], [0075]: searching the community/ machine- derived index that is a continual process to identify relevance entry for a query).
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168